In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1676

United States of America,

Plaintiff-Appellee,

v.

John F. Parolin,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 CR 912--Charles R. Norgle, Sr., Judge.


Argued January 11, 2001--Decided February 12, 2001



      Before Flaum, Chief Judge, and Cudahy and Posner,
Circuit Judges.

      Flaum, Chief Judge. John F. Parolin pled guilty
to two counts of mail fraud in violation of 18
U.S.C. sec. 1341 and one count of interstate
transportation of stolen property in violation of
18 U.S.C. sec. 2314. Parolin now appeals his
sentence, arguing that: (1) the district court
during the sentencing hearing did not make
sufficient findings regarding certain proposed
enhancements; (2) the district court erred when
it enhanced Parolin’s sentence for defrauding
vulnerable victims, U.S.S.G. sec. 3A1.1(b)(1);
(3) the district court erred when it increased
Parolin’s offense level for misrepresenting that
he was acting on behalf of a government agency,
U.S.S.G. sec. 2F1.1(b)(4)(A); (4) the district
court erred when it enhanced his sentence for
violating a judicial order, U.S.S.G. sec.
2F1.1(b)(4)(B); and (5) the district court did
not comply with Apprendi v. New Jersey, 530 U.S.
466 (2000), when it imposed a sentence that
exceeded the statutory maximum for each
individual count. For the reasons stated herein,
we affirm.

Background

      John F. Parolin defrauded several individuals
and entities and the resulting loss to the
involved parties was approximately $2.5 million.
He was an attorney from 1976 until May of 1995,
when he voluntarily surrendered his law license.
His schemes were numerous and at times complex.
Since most of the frauds he engaged in are not
relevant to this appeal, we will describe those
schemes which are relevant to Parolin’s legal
challenges. Parolin defrauded Elisabeth Jesswein
of: (1) $100,000 in a stock purchase scheme; (2)
$200,000 in a loan scam; and (3) $15,000 for
falsely representing that he made two estimated
tax payments on her behalf to the IRS. He did
send Jesswein various amounts of money concerning
each of the above schemes, but he never repaid
her fully. In February of 1993, he defrauded
Matilda Moss of approximately $75,000, which came
from the proceeds of a life insurance policy. As
her financial advisor, he also said that he would
negotiate with a bank concerning her second
mortgage. He never did so and failed to make
certain mortgage payments. Almost three years
later, in January of 1996, Parolin gave Moss a
check for approximately $1,258, which was
worthless because it was drawn on a bank account
that had been closed for six months. Despite
Parolin’s continual assurances that he would
repay her, he never fulfilled his promise. During
1995, Parolin also defrauded Klaus Wieske and
Hans Meng of approximately $712,5000. He
represented that he could act as their attorney
and help them purchase a building in Chicago,
Illinois that he said the U.S. Department of
Housing and Urban Development ("HUD") had
foreclosed upon, when in fact HUD had not done
so.

      Parolin pled guilty to a three-count superseding
information on November 2, 1999: Counts One and
Three involved mail fraud in violation of 18
U.S.C. sec. 1341 and Count Two concerned
transportation of stolen property in violation of
18 U.S.C. sec. 2314. On March 2, 2000, the
district court sentenced Parolin to 188 months of
imprisonment on Counts One, Two, and Three, and
to a consecutive six months pursuant to 18 U.S.C.
sec. 3147. The court also ordered that he pay
restitution of $2.5 million, minus one dollar.
Parolin now appeals his sentence.

Discussion
A. The District Court’s Findings
Regarding Parolin’s Sentence

      Initially, we must address Parolin’s contention
that the district court did not make
particularized findings with regard to the
following sentencing enhancements: (1) vulnerable
victims, U.S.S.G. sec. 3A1.1(b)(1); (2)
misrepresenting that he was acting on behalf of
a government agency, U.S.S.G. sec.
2F1.1(b)(4)(A); and (3) violating a judicial
order, U.S.S.G. sec. 2F1.1(b)(4)(B). The
Sentencing Guidelines instruct a district court
to resolve disputes concerning sentencing factors
at a sentencing hearing in accordance with
Fed.R.Crim.P. 32(c)(1). See U.S.S.G. sec.
6A1.3(b) (1998). For our purposes, the portion of
Fed.R.Crim.P. 32(c)(1) at issue is: "At the
sentencing hearing, the court must afford counsel
for the defendant and for the Government an
opportunity to comment on the probation officer’s
determinations and on other matters relating to
the appropriate sentence, and must rule on any
unresolved objections to the presentence report.
. . . For each matter controverted, the court
must make either a finding on the allegation or
a determination that no finding is necessary
because the controverted matter will not be taken
into account in, or will not affect, sentencing."
We turn to whether the district court complied
with Fed.R.Crim.P. 32(c)(1).


      The record indicates that the district court’s
findings were of some concern to both parties.
Initially, the government asked the court whether
it was "going to either adopt the PSI
[presentence investigation report] or [make] oral
rulings or written rulings on the other matters?"
The district court responded, "Well, implicit in
what I said was that the Court adopts the
presentence investigation report, which is
consistent with the government’s position." Some
time later in the hearing, Parolin’s counsel
again raised the issue of whether adequate
findings had been made by the court, "Judge,
additionally, I know the government had already
asked, but your Honor is not going to draft any
written findings regarding each of the Guideline
issues?" The court at this point attempted to
elicit a more specific objection, "Well, if you
want me to say anything more than what I have
said, you can bring it to my attention. I feel
that I have said enough. And if you want me,
however, to say more, what is it you want me to
say?" Parolin’s counsel then acknowledged that
the district court had "basically adopted [the]
probation’s and the government’s position." Once
again, the court reiterated its position: "[A]s
to an amount of loss and . . . acceptance of
responsibility, . . . I have agreed with the
defendant. Otherwise I am adopting the probation
department’s presentence investigation report, .
. . which is consistent with the government’s
position on all of these other key issues and the
ultimate determination of the number of points
assessed." Parolin’s counsel did not make any
further objections to the district court’s
explanation of its findings./1 These exchanges
reveal that the district court purposefully and
clearly adopted the presentence investigation
report ("PSR") as constituting its own findings
on certain contested sentencing factors.

      As the record reflects, the court was familiar
with the relevant sentencing disputes. Both sides
briefed the contested sentencing questions and
were given an opportunity during the sentencing
hearing to argue the issues and present evidence.
The court stated that it had reviewed the
defendant’s and the government’s submissions, and
remarked to Parolin’s counsel, "I want to assure
counsel that I have read all of your submissions
and given this case a great deal of thought." We
have no reason to doubt the district court’s
assertion that it carefully considered what would
be an appropriate sentence for Parolin. A court
can satisfy the requirements of Rule 32 by
adopting the findings and calculations contained
in the PSR, "provided that those findings are
based upon sufficiently reliable information. In
fact, when a defendant has failed to produce any
evidence calling the report’s accuracy into
question, a district court may rely entirely on
the PSR." United States v. Taylor, 72 F.3d 533,
547 (7th Cir. 1995) (internal citations omitted).
Parolin made no affirmative contention that the
PSR was inaccurate; therefore, we have no reason
to question the court’s reliance upon the PSR.
The court stated that it had adopted the PSR and
a district court’s "reference to the findings and
rationale in the presentence report allows us, as
a reviewing court, to evaluate the district
court’s decision, and that is all that is
required." United States v. Taylor, 135 F.3d 478,
483 (7th Cir. 1998). Therefore, we find that the
district court’s adoption of the PSR was proper
and allows us to review the defendant’s
objections to particular sentencing enhancements
that the district court imposed.

B.   Vulnerable Victims

      Parolin challenges the district court’s decision
to enhance his sentence two offense levels based
upon its conclusion that Matilda Moss and
Elisabeth Jesswein were vulnerable victims.
Section 3A1.1(b)(1) of the Sentencing Guidelines
provides that "[i]f the defendant knew or should
have known that a victim of the offense was a
vulnerable victim, increase by 2 levels." The
Sentencing Guidelines commentary states that a
vulnerable victim is an individual "(A) who is a
victim of the offense of conviction and any
conduct for which the defendant is accountable
under sec.1B1.3 (Relevant Conduct); and (B) who
is unusually vulnerable due to age, physical or
mental condition, or who is otherwise
particularly susceptible to the criminal
conduct." U.S.S.G. sec. 3A1.1(b)(1), cmt. n.2.
Determining whether a defendant’s victims were
"unusually vulnerable" is a question of fact that
is reversible only for clear error. See United
States v. Billingsley, 115 F.3d 458, 462 (7th
Cir. 1997); see also United States v. Sutherland,
955 F.2d 25, 26 (7th Cir. 1992). To warrant the
imposition of the vulnerable victim enhancement,
it is only necessary that the government
establish that a single individual was
vulnerable. See United States v. Paneras, 222
F.3d 406, 414 (7th Cir. 2000).

      Parolin’s main contention is that the government
has not shown that the alleged victims, Moss and
Jesswein, were "unusually" vulnerable. According
to Parolin, the government’s reliance on Jesswein
being in her sixties is not sufficient, without
more, to render her unusually vulnerable and the
fact that both Moss and Jesswein are women also
does not suggest that they are vulnerable.
Although the government contends that Parolin
targeted Moss and Jesswein, he argues that both
women sought out his assistance. Moss’ husband
had handled all of the family’s financial affairs
when he was alive, therefore the government
claims she turned to Parolin for assistance
because she did not believe she could manage her
own finances. However, Parolin contends that it
is not unusual for one spouse to deal with all of
the family’s financial matters, and that
traditionally a husband assumes this role.
Similarly, Parolin advances that it is not
uncommon for a person to use the services of a
person or business that they, a friend, or a
family member, used in the past. Consequently,
according to Parolin, the government’s theory
that Jesswein relied on him because he had
represented her husband in various transactions
does not render her unusually vulnerable. Parolin
points out that Moss’ inability to write and
understand English well is not a fact which makes
her unusually vulnerable because many people do
not read or write the English language. Parolin
also suggests that Moss and Jesswein’s particular
situations made it perhaps easier for him to
defraud them, but mere status of this sort is not
enough to warrant a vulnerable victim
enhancement.

      It is clear that Moss was particularly
susceptible to Parolin’s schemes because she was
a financially unsophisticated individual. Moss
had grown up in South America and had a very
limited ability to read English and even more
limited ability to write English. She sought out
Parolin’s assistance shortly after the death of
her husband because a friend suggested that he
could help her with her financial
difficulties./2 At the time, she had three
teenage children, a second mortgage on her home,
and bills continually were arriving. Moss lacked
the ability to handle her own finances as her
husband dealt with these matters when he was
alive. Prior to her husband’s death, she had not
worked outside the home and had no business
experience. Parolin knew that Moss was unable to
deal with her financial matters and was extremely
limited in her ability to write English. See
United States v. Grimes, 173 F.3d 634, 637 (7th
Cir. 1999) ("Only a very unsophisticated person
would think that although he had bad credit he
could borrow a substantial sum of money without
having to put up security or any other guaranty
of repayment (such as an accommodation note).").
Moss therefore was an unusually vulnerable victim
because she lacked the necessary financial
sophistication to detect and question Parolin’s
fraudulent schemes.

      Further, the district court did not err in
finding that Jesswein was also an unusually
vulnerable victim. Less than six months after her
husband died, Parolin defrauded her of $100,000.
Her own daughter said that "[d]uring the year
following my father’s death . . . my mother was
extremely vulnerable." Her work experience was
limited to some part-time waitressing and
rehabbing apartment buildings with her husband.
Jesswein was acquainted with Parolin because he
had handled various financial affairs for her
deceased husband. As a consequence, Parolin knew
that she would trust him because of his prior
relationship with her deceased husband and such
trust would cause her not to question his
actions, making it unlikely she would discover
the fraud. Jesswein was particularly susceptible
to Parolin’s fraudulent schemes both because of
her emotional state after her husband’s death and
her lack of financial sophistication.

      Therefore, we conclude that Jesswein and Moss
were unusually vulnerable victims. "The
’vulnerable victim’ sentencing enhancement is
intended to reflect the fact that some potential
crime victims have a lower than average ability
to protect themselves from the criminal." Grimes,
173 F.3d at 637. Both these women had "a lower
than average ability to protect themselves"
against Parolin’s schemes. Moss faced financial
troubles and lacked the ability to address them
herself. Likewise, Jesswein had limited financial
sophistication, and in addition, the death of her
husband caused her to be emotionally devastated,
leaving her more open to Parolin’s approaches.
See Paneras, 222 F.3d at 414 (internal citations
and quotation marks omitted) (The district court
"made particularized findings about some of the
victims--including one woman who was a recently-
divorced immigrant and one who was involved in a
troubled marriage--in sufficient detail to
justify a finding that these women were
emotionally vulnerable and were therefore
particularly susceptible to the criminal
conduct."). The district court did not clearly
err when it determined that Moss and Jesswein
were unusually vulnerable victims and therefore
we conclude the district court properly applied
a two-level vulnerable victim enhancement to the
defendant’s sentence.

C. Violation of A Judicial Order/
Misrepresenting One is Acting on Behalf
of a Government Agency

      Parolin argues that the district court engaged
in impermissible double counting when it
increased his offense level pursuant to Guideline
sec. 2F1.1(b)(4)(B) because he had violated a
judicial order. Section 2F1.1(b)(4)(B) states
that for a "violation of any judicial or
administrative order, injunction, decree, or
process not addressed elsewhere in the
guidelines, increase by 2 levels." In the
sentencing context, we review a district court’s
findings of fact for clear error and the district
court’s application of the Sentencing Guidelines
to the facts is afforded due deference. See
United States v. Purchess, 107 F.3d 1261, 1265-66
(7th Cir. 1997). We review de novo questions of
law that relate to the interpretation of the
Sentencing Guidelines. See United States v.
Haines, 32 F.3d 290, 293 (7th Cir. 1994).

      Although Parolin concedes that he violated three
separate court orders, he asserts that the
enhancement for violation of a judicial order
constitutes double counting. The three court
orders were: (1) The State of Illinois Supreme
Court issued an order in May of 1995 disbarring
Parolin and striking his name from the roll of
attorneys licensed to practice law in Illinois;
(2) The court issued an injunction prohibiting
Parolin from transferring funds which belonged to
his client Pioneer Engineers, Inc.; he did so,
and was held in contempt for his action; and (3)
Parolin in 1993 created a false court order,
which allegedly vacated a judgment against one of
his clients and he gave the order to this client
so that the person could circulate it to his
creditors. According to Parolin, such violations
served as the basis for other sentencing
enhancements that the district court imposed.
Parolin claims that his status as an attorney was
important to his success in all phases of his
fraud schemes. Consequently, the order of
disbarment relates to every enhancement of his
offense level, and Parolin contends, his
disbarment was critical in the abuse of a
position of trust enhancement, U.S.S.G. sec.
3B1.3. Parolin advances that the government
stressed that an abuse of a position of trust
enhancement was warranted by emphasizing his
position as an attorney. His decision to continue
to practice law after being disbarred, acting in
a fraudulent manner, and violating other orders
to cover up the fact that he no longer was
permitted to practice law--all of this behavior
Parolin suggests served as the main, if not
primary reason, for the abuse of a position of
trust enhancement. His status as an attorney also
was a theme that one can detect throughout the
government’s argument and the probation office’s
findings on the issues of: (1) amount of loss,
U.S.S.G. sec. 2F1.1(b)(1)(M); (2) effect on a
financial institution, U.S.S.G. sec.
2F1.1(b)(7)(B); (3) vulnerable victims, U.S.S.G.
sec. 3A1.1(b)(1); (4) role in the offense,
U.S.S.G. sec. 3B1.1(c); and (5) more than minimal
planning, U.S.S.G. sec. 2F1.1 (b)(2). Parolin
argues that his position as an attorney and
violation of the relevant orders was addressed by
other enhancements and to impose an enhancement
for violation of judicial orders results in
impermissible double counting.

      Parolin’s argument is not convincing. The
Sentencing Guidelines provide the following
rationale for an enhancement when a defendant
violates a judicial order: "A defendant who has
been subject to civil or administrative
proceedings for the same or similar fraudulent
conduct demonstrates aggravated criminal intent
and is deserving of additional punishment for not
conforming with the requirements of judicial
process or orders issued by federal, state, or
local administrative agencies." U.S.S.G. sec.
2F1.1(b)(4)(B), background commentary. The
question becomes whether this additional
punishment is not warranted because it has been
covered by other enhancement provisions imposed
on the defendant. Parolin would like us to
believe that the abuse of a position of trust
enhancement fully covers his violating a judicial
order that disbarred him from practicing law. The
difficulty with this proposition is that it is
possible that he both abused the trust of his
victims, while simultaneously violating a
judicial order. "[D]ouble counting occurs when
identical conduct is described in two different
ways so that two different adjustments apply."
Haines, 32 F.3d at 293. The commentary to the
Sentencing Guidelines echoes this thought: "This
subsection does not apply to conduct addressed
elsewhere in the guidelines; e.g., a violation of
a condition of release (addressed in sec. 2J1.7
(Offense Committed While on Release)) or a
violation of probation (addressed in sec. 4A1.1
(Criminal History Category))." U.S.S.G. sec.
2F1.1(b)(4)(B), cmt. n.6. Parolin has not given
us any concrete examples of how the abuse of a
position of trust enhancement or any other of the
other enhancements results in impermissible
double counting based upon "identical conduct"
being "described in two different ways." Haines,
32 F.3d at 293. In large part, Parolin succeeded
in abusing the trust of his victims because of
his fiduciary relationship with them in his role
as their attorney. The abuse of a position of
trust enhancement takes into account this
behavior. However, the enhancement in no way
directly accounts for Parolin’s violation of
particular judicial orders, including the order
not to practice law. "[E]ven if there is some
overlap in the factual basis for two or more
sentencing adjustments, so long as there is
sufficient factual basis for each they may both
be applied." Id. at 293-94. Parolin violated the
court order and in the process not only abused
his victims’ trust, but disobeyed the court’s
authority as well. This latter action reveals his
"aggravated criminal intent," which warrants
greater punishment. U.S.S.G. sec. 2F1.1(b)(4)(B),
background commentary. None of the other
enhancements mentioned by Parolin or the abuse of
a position of trust enhancement seem to fully
encompass such an action, and as a consequence,
we do not find that any double counting has
occurred.

      We need not address Parolin’s contention that
he did not misrepresent that he was acting on
behalf of a government agency. See U.S.S.G. sec.
2F1.1(b)(4)(A). Section 2F1.1(b)(4) provides: "If
the offense involved (A) a misrepresentation that
the defendant was acting on behalf of a
charitable, educational, religious or political
organization, or a government agency; or (B)
violation of any judicial or administrative
order, injunction, decree, or process not
addressed elsewhere in the guidelines, increase
by 2 levels." (emphasis added). The commentary
explains that "[t]he adjustments in sec.
2F1.1(b)(4) are alternative rather than
cumulative. If in a particular case, however,
both of the enumerated factors applied, an upward
departure might be warranted." U.S.S.G. sec.
2F1.1(b)(4), cmt. n.1. In this case, Parolin
received a two-level enhancement for violating
both a judicial order and misrepresenting that he
was acting on behalf of a government agency. He
did not receive any upward departure, therefore
we can affirm this particular enhancement based
on either his violation of judicial orders or
misrepresenting that he was acting on behalf of
a government agency. Since we have already
determined that he violated judicial orders, we
need not address the alternate ground. Therefore,
we affirm the district court’s two-level
enhancement for violation of judicial orders
under U.S.S.G. sec. 2F1.1(b)(4)(B).
D.   Apprendi

      Parolin claims that the sentence the district
court imposed violates Apprendi v. New Jersey,
530 U.S. 466 (2000). The district court
determined that Parolin’s offense level was 36
and his criminal history was I, which under the
Sentencing Guidelines means his sentence range is
188 to 235 months. According to Parolin, the
district court then imposed a 196 month sentence
for violations of 18 U.S.C. sec. 1341 and 18
U.S.C. sec. 2314. This sentence Parolin asserts
was imposed concurrently, with the exception of
a six month sentence for violation of 18 U.S.C.
sec. 3147, a term of imprisonment which by
statute must run consecutively to any other
sentence imposed. Parolin then concludes that the
statutory limits for violation of 18 U.S.C.
sec.sec. 1341 (five year maximum) and 2314 (ten
year maximum) are ten years (120 months) because
he believes his sentence is concurrent and that
the 196 month sentence is in direct violation of
the mandate of Apprendi. Parolin further claims,
because his sentence is beyond the statutory
maximum, that the district court had to use the
reasonable doubt standard rather than the
preponderance standard for those factors that
caused his sentence to rise above the maximum
allowed.

      Parolin’s argument is a failing one because it
is based on a faulty premise. We review Parolin’s
Apprendi challenge for plain error because he did
not object in the district court on this ground.
See United States v. Nance, No. 00-1836, 2000 WL
1880629, at *4-5 (7th Cir. Dec. 29, 2000); see
also United States v. Mietus, No. 99-3535, 2001
WL 46572, at *7 (7th Cir. Jan. 22, 2001) and
United States v. Jackson, No. 98-2696, 2001 WL
21355, at *1 (7th Cir. Jan. 10, 2001). The court
explained its sentence: "So that it is perfectly
clear, six months is a consecutive sentence which
I am imposing under 18 U.S.C. sec. 3147. That six
months must run consecutively to any other
sentence of imprisonment. The first sentence of
imprisonment is 188 months in total on Counts 1,
2 and 3, six months consecutive to it under 18
U.S.C. sec. 3147, leads to a total sentence of
194 months." Parolin suggests that his sentence
was concurrent for Counts One, Two, and Three and
thus resulted in a maximum of 120 months or 10
years because the maximum for one of the counts
was ten years. The district court said that it
had "rejected" the defendant’s request for an
"imposition of concurrent sentences." The
implication is that the sentences for Counts One,
Two, and Three were imposed consecutively, and in
fact the sentence reflects this with the 188
month term of confinement. The district court
properly complied with sec. 5G1.2(d) of the
Sentencing Guidelines, which states: "If the
sentence imposed on the count carrying the
highest statutory maximum is less than the total
punishment, then the sentence imposed on one or
more of the other counts shall run consecutively,
but only to the extent necessary to produce a
combined sentence equal to the total punishment."
The six months consecutive to the total sentence
was added under 18 U.S.C. sec. 3147 because
Parolin had been convicted of an offense while on
release and the district court complied with the
relevant Guideline, U.S.S.G. sec. 2J1.7, when
imposing this additional consecutive sentence.
Apprendi "holds that any fact other than the fact
of a prior conviction that increases the penalty
for an offense beyond the statutory maximum
penalty for that offense is an element of the
crime and so must be submitted to the jury and
proved beyond a reasonable doubt." Jackson, 2001
WL 21355, at *1. As the district court itself
acknowledged during the sentencing hearing,
Counts One and Three were mail fraud charges, 18
U.S.C. sec. 1341, which each have a five year
statutory maximum sentence and Count Two was an
interstate transportation of stolen property
charge, 18 U.S.C. sec. 2314, which has a ten year
statutory maximum sentence. If consecutive
sentences were imposed, the total sentence that
could be given on the relevant charges was 240
months. The applicable Guidelines level was 36,
according to the district court, and the
sentencing range was therefore 188 to 235 months.
Even with the additional six month consecutive
sentence for violation of 18 U.S.C. sec. 3147,
the total sentence was 196 months, and thus well
within the statutory maximum of 240 months.
Therefore, there has been no Apprendi violation
because Parolin’s sentence does not exceed the
statutory maximum. See Talbott v. Indiana, 226
F.3d 866, 869-70 (7th Cir. 2000).

Conclusion

      The district court’s adoption of the PSR was
proper and allowed us to review the defendant’s
objections to particular sentencing enhancements
that the district court imposed. Further, the
district court’s decision to increase Parolin’s
sentence based upon the vulnerable victim and
violation of judicial orders enhancements does
not constitute clear error. Finally, we find that
Parolin’s sentence does not violate Apprendi. For
the reasons stated herein, we AFFIRM the decision
of the district court.

/1 The government contends that Parolin waived the
issue of the adequacy of the district court’s
findings by failing to object during sentencing,
and as a consequence, the standard of review
regarding this issue should be plain error. It is
not clear that Parolin’s counsel failed to object
to the district court’s findings and we need not
address the government’s claim because the court
did not commit error.

/2 The government claims that Parolin targeted both
Jesswein and Moss. Parolin’s defense counsel, at
oral argument, stressed that the record does not
support a conclusion that Parolin targeted either
victim as well as the fact that the Sentencing
Guidelines has been amended to no longer require
targeting. As amended on November 1, 1995, sec.
3A1.1 does not require a showing of targeting.
See Paneras, 222 F.3d at 413. Further, while
Parolin began defrauding Jesswein in or about May
of 1992, he continued through at least 1996 to
promise to repay her the money that he owed her.
As for Moss, Parolin began to defraud her in
February of 1993 and he continually promised to
repay her and held himself out as her attorney
from May of 1995 through 1996, even though he had
surrendered his law license in May of 1995.
Although some of Parolin’s conduct occurred prior
to the November 1, 1995 amendment, the amended
version of the Guidelines properly was applied to
Parolin because he engaged in conduct subsequent
to the effective date of the 1995 amendments. Id.
Therefore, it was only necessary that the
government show under U.S.S.G. sec. 3A1.1(b)(1)
that the victims were vulnerable to warrant the
enhancement.